DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                              MARIO GENTILE,
                                Appellant,

                                        v.

                              PAOLA GENTILE,
                                 Appellee.

                                No. 4D15-1550

                             [September 9, 2015]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Timothy L. Bailey, Judge; L.T. Case No.
12-002769 FMCE 41.

    Stephen H. Butter of Stephen H. Butter, P.A., Aventura, for appellant.

  Jason H. Haber of Haber Blank, LLP, and Caryn Goldenberg Carvo of
Caryn Goldenberg Carvo, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Mario Gentile, the ex-husband, seeks review of a trial court order that
approved a mediator’s report and directed that real property be divided
pursuant to appraisals relied on in mediation.1 The parties dispute the
proper division of the property and whether their settlement agreement
contemplated canal access for the ex-husband. We reverse and remand
for further proceedings to determine whether the settlement agreement
contemplated canal access and, if necessary, for proper division and
valuation of the parcels.

   The parties entered into a settlement agreement that was announced
on the record. The final judgment of dissolution of marriage incorporated
the agreement and provided that the house and ten acres would be divided
as set out in an aerial view attached to the judgment. The ex-husband
contends that the settlement agreement contemplated that he would

1The ex-husband filed a petition for writ of certiorari, but we determine that the
order is final or appealable as a non-final order determining “the right to
immediate possession of property.” Fla. R. App. P. 9.130(a)(3)(C)(ii).
receive a little corner of land providing him canal access. In the judgment,
the parties agreed to binding mediation of any dispute regarding the value
of the parcels.

   The parties stipulated to appraisal reports, which the mediator relied
on in making valuation findings. When it came time to divide the property,
however, the parties could not agree.

   The ex-wife moved the court to ratify the mediator’s report and asked
the court to direct that the property be split without canal access for the
ex-husband. She argued that the mediation report had not contemplated
the division requested by the ex-husband and that the ex-husband’s
parcel would have greater value with canal access. The parties disputed
whether the appraisals relied on in mediation included canal access for
the ex-husband. The ex-husband argued that a survey prepared before
mediation had divided the property with canal access as set out in the
judgment, but the ex-wife presented evidence that the appraisals relied on
in mediation did not include canal access. She argued that if the parcel
was configured as requested by the ex-husband, then the appraisals would
have to be updated. The court declined the ex-husband’s request to hold
an evidentiary hearing to resolve the disputes.

   The ex-husband points to the aerial view of the property that was
attached to the final judgment, which appears to show a small corner of
land providing canal access. In addition, during the final hearing, while
announcing the terms of the settlement agreement, the ex-husband’s
counsel referred to the aerial photograph and noted that the ex-husband’s
parcel included “the little corner.” The record therefore, appears to
support the ex-husband’s contention that the settlement agreement
contemplated canal access. The trial court should have resolved the
dispute as to the proper division of the property, which was not a matter
that the parties agreed to submit to binding mediation.

   We agree with the ex-husband that the trial court erred in granting the
ex-wife’s motion and ordering the property divided pursuant to the
appraisals relied on in mediation. We disagree with the ex-wife that the
ex-husband invited error or that his stipulation to the appraisals waived
his right to have the property divided as set out in the settlement
agreement. The final judgment provided that the parties would mediate
any disputes as to the value of the parcels only. The record in this
proceeding does not show a waiver or that the proper division of the
property was subject to mediation.

   We therefore reverse the order and remand for further proceedings to

                                     2
determine whether the settlement agreement entered into by the parties
contemplated canal access for the ex-husband. If so, and if the appraisals
relied on in mediation did not account for the corner of land providing
canal access, then new appraisals and further mediation as to value may
be required.

   Reversed and remanded.

STEVENSON, TAYLOR and GERBER, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    3